United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
New Orleans, LA, Employer
)
___________________________________________ )
W.D., Appellant

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 07-1119
Issued: January 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 19, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated October 19, 2006 which denied modification of an
August 29, 2005 schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant has more than a five percent permanent impairment of his
left and right upper extremities, for which he received schedule awards.
FACTUAL HISTORY
This case has previously been on appeal before the Board.1 In an April 10, 2003
decision, the Board found that appellant did not have more than a 22 percent impairment of his

1

Docket No. 03-92 (issued April 10, 2003).

right leg for which he received a schedule award.2 The facts and history contained in the prior
appeal are incorporated by reference.
On March 7, 2002 appellant, then a 55-year-old letter carrier filed an occupational
disease claim alleging that his duties caused him to sustain hand injuries. The Office accepted
his claim for bilateral carpal tunnel syndrome (CTS). Appellant received appropriate
compensation benefits. He underwent a right carpal tunnel release on July 1, 2002 and a left
carpal tunnel release on August 12, 2002.3
On May 18, 2005 appellant requested a schedule award. In a May 10, 2005 report,
Dr. Harold M. Stokes, Board-certified in hand and orthopedic surgery, advised that appellant had
reached maximum medical improvement. He indicated that appellant complained of numbness
and tingling in both hands and diagnostic studies revealed persisting conduction delays of the
median nerves bilaterally. Dr. Stokes opined that appellant had an impairment of 15 percent to
each hand based on his symptoms and objective conduction delays or to 13.5 percent of each
upper extremity or 8 percent of the whole person.
In a June 16, 2005 report, an Office medical adviser stated that the information contained
in Dr. Stokes report was insufficient for a schedule award determination. He explained that there
were no descriptions of any abnormalities that would allow him to rate an impairment.
In a July 8, 2005 report, Dr. Stokes advised that appellant reached maximum medical
improvement on January 17, 2005. He noted ongoing complaints of numbness and tingling in
the fingers of both hands. Appellant also had complaints of pain in both wrists and hands and
conduction delays in his median nerves. He confirmed that appellant’s numbness and tingling
was supported by diagnostic studies. Dr. Stokes advised that appellant had complaints of pain
which were difficult if not impossible to document objectively. In an August 1, 2005 report, he
noted that appellant was experiencing ant-like crawling sensations on the radial aspect of his left
wrist and forearm radiating proximally across the elbow up to his shoulder. Dr. Stokes did not
believe that these complaints were related to the median nerve problems in his left hand and that
there were no changes from the standpoint of his carpal tunnel.
In an August 6, 2005 report, the Office medical adviser utilized the American Medical
Association, Guides to the Evaluation of Permanent Impairment. He noted that the reports of
Dr. Stokes did not establish objective sensory or motor deficits resulting from bilateral CTS. In
the absence of nerve deficits, appellant did not have 13.5 percent impairment to each upper
extremity. The Office medical adviser referred to page 495 of the A.M.A., Guides which
addressed impairment due to CTS. He noted that a maximum of five percent impairment was
provided for cases where residual nerve conduction abnormalities were present. The Office
medical adviser opined that appellant had five percent impairment to both the left and right arms
under this provision of the A.M.A., Guides.

2

In this case, the Office accepted appellant’s claim for bilateral ankle sprain and bilateral ankle osteoarthrosis.
File No. 160221344. It also authorized left ankle surgery on August 16, 2005.
3

The record reflects that appellant’s ankle claims were combined with his wrist claims under master
File No. 160221344.

2

On August 29, 2005 the Office granted appellant schedule awards for a five percent
permanent impairment of the left and right arms. The awards covered a period of 31.2 weeks
from January 17 to August 23, 2005.
On January 16, 2006 appellant requested reconsideration and submitted additional
evidence. In a November 4, 2005 operative report, Dr. Thomas Lyons, a Board-certified
orthopedic surgeon and treating physician, performed a right ankle arthroscopy. He opined that
appellant was unable to work. Appellant also submitted follow-up reports from Dr. Lyons
pertaining to his right ankle arthroscopy and a February 13, 2006 impairment rating for his left
lower extremity.
By decision dated February 28, 2006, the Office denied modification of August 29, 2005
schedule award.
In a March 28, 2006 report, Dr. Gonzalo I. Hidalgo, a Board-certified neurologist,
diagnosed bilateral hand pain and a history of carpal tunnel release. He recommended additional
treatment. In an April 17, 2006 report, Dr. Lyons stated that he was in agreement with the work
tolerance levels indicated in appellant’s functional capacity evaluation.
In a May 4, 2006 report, Dr. Hidalgo repeated his diagnosis of bilateral hand pain. On
that date, he reviewed nerve conduction studies of the bilateral median and ulnar nerves and
advised that they were within normal limits. Dr. Hidalgo indicated that the sensory nerve
conduction of the bilateral nerves was normal and that the bilateral median nerves showed
normal latencies with mildly slow conduction velocities. In a May 19, 2006 work capacity
evaluation, he opined that appellant was unable to perform his usual job duties and had
permanent restrictions pertaining to his ankle.
On August 2, 2006 the Office referred appellant, together with a statement of accepted
facts and the medical record to Dr. John P. Sandifer, a Board-certified orthopedic surgeon, for a
second opinion examination.
In a July 21, 2006 report, Dr. Lyons noted that radiographs of the hand and wrist
bilaterally were normal and recommended electrodiagnostic studies of the bilateral upper
extremities.
In a report dated August 22, 2006, Dr. Sandifer noted that appellant was post CTS
surgery with continued pain, numbness and median nerve neuropathy bilaterally. He conducted
an examination of the cervical spine and indicated that appellant had full range of motion.
Dr. Sandifer also indicated that appellant had a normal neurological examination of both upper
extremities with the exception of decreased sensation in the thumb and index fingers bilaterally.
He noted that appellant had a positive Tinel’s and positive Phalen’s tests on both wrists.
Dr. Sandifer also provided grip measurements. He noted that appellant’s current problems were
related to his work injuries and that he could not return to his former position as a letter carrier.
Dr. Sandifer provided restrictions and opined that appellant had reached maximum medical
improvement.
By decision dated October 19, 2006, the Office denied modification of its February 28,
2006 decision.
3

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act4 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.5 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.6 The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.7
The fifth edition of the A.M.A., Guides, regarding CTS, provides that if, after an optimal
recovery time following surgical decompression, an individual continues to complain of pain,
paresthesia and/or difficulties in performing certain activities, three possible scenarios can be
present: (1) positive clinical findings of median nerve dysfunction and electrical conduction
delay(s): the impairment due to residual CTS is rated according to the sensory and/or motor
deficits; (2) normal sensibility and opposition strength with abnormal sensory and/or motor
latencies or abnormal electromyogram testing of the thenar muscles: a residual CTS is still
present and an impairment rating not to exceed five percent of the upper extremity may be
justified; and (3) normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength and nerve conduction studies, in which case there is
no objective basis for an impairment rating.8
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
tables in the A.M.A., Guides.9 However, all factors that prevent a limb from functioning
normally should be considered, together with the loss of motion, in evaluating the degree of
permanent impairment.
ANALYSIS
The Office accepted that appellant sustained bilateral CTS, for which he underwent
carpal tunnel release surgery on both wrists.

4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8107.

6

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

7

A.M.A., Guides (5th ed. 2001); 20 C.F.R. § 10.404.

8

Silvester DeLuca, 53 ECAB 500 (2002).

9

See William F. Simmons, 31 ECAB 1448 (1980); Richard A. Ehrlich, 20 ECAB 246, 249 (1969) and cases cited
therein.

4

In a May 10, 2005 report, Dr. Stokes opined that appellant had reached maximum
medical improvement. He indicated that appellant had complaints of numbness and tingling in
both hands and that he had conduction delays of the median nerves bilaterally. Dr. Stokes
opined that appellant had impairment of 15 percent to each hand or 13.5 percent to each upper
extremity. However, he did not explain how he arrived at this impairment rating in accordance
with the relevant standards of the A.M.A., Guides.10 Dr. Stokes failed to refer to any tables or
charts in the A.M.A., Guides or to provide his calculations in support of his determination. His
report is of diminished probative value in determining the extent of appellant’s permanent
impairment. On July 8 and August 1 2005 Dr. Stokes indicated that appellant reached maximum
medical improvement on January 17, 2005. He noted that appellant had ongoing complaints of
numbness and tingling in the fingers of both hands, with conduction delays in his median nerves.
Appellant experienced ant-like crawling sensations on the radial aspect of his left wrist and
forearm radiating proximally across the elbow up to his shoulder. However, Dr. Stokes did not
provide an opinion on the extent of permanent impairment.11 His reports are of diminished
probative values in determining the extent of appellant’s permanent impairment.
In an August 6, 2005 report, the Office medical adviser noted that Dr. Stokes did not
provide any objective sensory or motor deficits resulting from the accepted bilateral CTS. For
this reason, he disagreed with the 13.5 percent impairment rate for each upper extremity allowed
by Dr. Stokes. The Office medical adviser referred to page 495 of the A.M.A., Guides to
determine that appellant had a maximum of five percent impairment of upper extremity for
residual nerve conduction abnormalities. The Office medical adviser determined that there were
positive clinical findings of median nerve dysfunction and electrical conduction delay which
warranted the five percent rating was warranted under the A.M.A., Guides. The Board finds that
the impairment rating provided by the Office medical adviser conforms with the A.M.A., Guides
and constitutes the weight of medical opinion.
Dr. Sandifer examined appellant on August 22, 2006 and noted that he had a normal
neurological examination of both upper extremities with the exception of decreased sensation in
the thumb and index fingers bilaterally. However, he did not provide any opinion regarding the
extent of appellant’s impairment other than to note, an otherwise normal examination. This
report does not support a greater impairment rating.
Additionally, the record contains reports from physical therapists and nurses. However,
health care providers such as nurses and physical therapists are not physicians under the Act.
Thus, they are not competent to provide medical opinion.12

10

See Tonya R. Bell, 43 ECAB 845, 849 (1992).

11

Id.

12

See Jan A. White, 34 ECAB 515, 518 (1983).

5

CONCLUSION
The Board finds that appellant has not established that he has more than five percent
impairment to his left and right upper extremities.13
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 19, 2006 is affirmed.
Issued: January 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

On appeal, appellant asserts that he is entitled to a greater schedule award for his right leg due to right ankle
surgery. However, the Board has no jurisdiction over right leg impairment as the Office has not issued a decision on
this matter within one year prior to the filing of this appeal. See 20 C.F.R. §§ 501.2(c), 501.3(d).

6

